Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  It is responsive to the amendments and response dated 07/20/2022. Claims 1-15 are presented for examination.

Response to Arguments
2. 	The Applicant’s arguments filed 07/20/2022, with respect to the claim objections have been fully considered and are persuasive. Accordingly, the rejections of these claims are withdrawn, since the amendments remedied the previous issues.

Allowable Subject Matter
3.    Claims 1-15, after further search and considerations, are deemed to contain allowable subject matters and are allowed over the prior art.

Reasons for Allowance
4.	The following is an examiner’s statement of reasons for allowance: 
The best prior art of record, Robaina et al. (US 20190011703) discloses an image rendering system (see fig. 2 and/or fig. 10) comprising: an electro-optic display (64) comprising an environmental condition sensor (34) (see paragraph 1669); and a remote processor (70 or 72) connected to the electro-optic display via a network, the remote processor being configured to receive image data, and to receive environmental condition data from the sensor via the network (see paragraph 1670), render the image data for display on the electro-optic display under the received environmental condition data, thereby creating rendered image data, and to transmit the rendered image data to the electro-optic display via the network (see paragraphs 1678, 1697-1698 in light of paragraph 1670).
In contrast, Applicant’s claimed invention provides a technique for half-toning color images in situations where a limited set of non-structured primary colors are available. The purpose is to help mitigate the effects of pixelated panel blooming (i.e., the display pixels not being the intended color because that pixel is interacting with nearby pixels), which can alter the appearance of a color electro-optic (e.g., electrophoretic) or similar display in response to changes in ambient surroundings, including temperature, illumination, or power level.
With respect to an example claim, claim 1 explicitly discloses an electro-optic display comprising a plurality of pixels, with each pixel including an independently-controllable electrode, wherein each pixel can produce a plurality of colors, resulting in a color gamut derived from a palette of primary colors. The method includes: adding an error value to each input value after the first input value to produce a modified input value, wherein the error value is derived from at least one previously-processed input value; if the modified input value produced in step b is outside the color gamut, projecting the modified input value onto the color gamut to produce a projected modified input value; for each input value after the first input value, modifying the palette of primary colors based on an output value corresponding to at least one previously- processed pixel, thereby producing a modified palette; comparing the modified input value from step b or the projected modified input value from step c with the primary colors in the modified palette, selecting a primary color with the smallest error, and outputting the value of the primary color with the smallest error as the color value for the pixel corresponding to the input value being processed; and providing instructions to the independently-controllable electrode to cause the pixel to display the primary color with the smallest error output.
These features, in combination, distinguish from the cited prior art and, thus are considered to be novel in view of the prior art of record.

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WESNER SAJOUS whose telephone number is (571)272-7791.  The examiner can normally be reached on M_F between 9:30 and 6:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WESNER SAJOUS/Primary Examiner, Art Unit 2612                                                                                                                                                                                                        



/S. W./
08/17/2022